Exhibit 10.1

Execution Version

VOTING AND SUPPORT AGREEMENT

THIS VOTING AND SUPPORT AGREEMENT, dated as of October 14, 2019 (the
“Agreement”), between Parsley Energy, Inc., a Delaware corporation (“Parent”),
Jackal Merger Sub, Inc. a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), Q-Jagged Peak Energy Investment Partners, LLC (the
“Holder”), and Jagged Peak Energy Inc., a Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, Parent and the Company and Merger Sub are entering into an Agreement
and Plan of Merger dated as of the date hereof (as the same may be amended or
supplemented from time to time, the “Merger Agreement”) providing for, among
other things, the merger of Merger Sub, a direct, wholly owned Subsidiary of
Parent with and into the Company (the “Merger”), as a result of which the
Company shall be the Surviving Corporation and shall continue its corporate
existence under the laws of the State of Delaware as a wholly owned Subsidiary
of Parent, on the terms and subject to the conditions of the Merger Agreement;

WHEREAS, the Holder is the Beneficial Owner (as defined below) of 146,337,026
shares of common stock, par value $0.01 per share, of the Company (the “Company
Common Stock”) (such shares of Company Common Stock, the “Shares”);

WHEREAS, concurrently with the execution and delivery of the Merger Agreement,
and as a condition and an inducement to Parent and the Company entering into the
Merger Agreement, the Holder is entering into this Agreement with respect to the
Shares; and

WHEREAS, Parent and the Company desire that the Holder agree, and the Holder is
willing to agree, subject to the limitations herein, not to Transfer (as defined
below) any of its Shares, and to vote its Shares in a manner so as to facilitate
consummation of the Merger and the other transactions contemplated by the Merger
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:

ARTICLE I

GENERAL

1.1    Definitions. This Agreement is one of the “Designated Stockholder Voting
Agreements” as defined in the Merger Agreement. Capitalized terms used but not
defined herein shall have the meanings set forth in the Merger Agreement.

“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership
of securities shall be calculated in accordance with the provisions of such Rule
(in each case, irrespective of whether or not such Rule is actually applicable
in such circumstance). For the avoidance of doubt, Beneficially Own and
Beneficial Ownership shall also include record ownership of securities.



--------------------------------------------------------------------------------

“Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

“Transfer” means (a) any direct or indirect offer, sale, lease, assignment,
encumbrance, loan, pledge, grant of a security interest, hypothecation,
disposition or other similar transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, pledge, hypothecation, disposition or other transfer (by
operation of law or otherwise), of any Shares owned by Holder (whether
beneficially or of record), including in each case through the Transfer of any
Person or any interest in any Person or (b) in respect of any capital stock or
interest in any capital stock, to enter into any swap or any other agreement,
transaction or series of transactions that results in an amount of Shares
subject to Article III that is less than the amount of Shares subject to Article
III as of the date hereof.

ARTICLE II

AGREEMENT TO RETAIN SHARES

2.1    Transfer and Encumbrance of Shares.

(a)    From the date hereof until the Termination Date (as defined below), the
Holder shall not, with respect to any Shares Beneficially Owned by the Holder,
(i) Transfer any such Shares or (ii) deposit any such Shares into a voting trust
or enter into a voting agreement or arrangement with respect to such Shares or
grant any proxy (except as otherwise provided herein) or power of attorney with
respect thereto.

(b)    Notwithstanding Section 2.1(a), the Holder may: (i) Transfer Shares to
one or more Affiliates who (A) is a party to an agreement with Parent with
substantially similar terms as this Agreement or (B) if, as a condition to such
Transfer, the recipient agrees in writing to be bound by this Agreement and
delivers a copy of such executed written agreement to Parent and the Company
prior to the consummation of such transfer or (ii) Transfer Shares with the
prior written consent of Parent and the Company.

(c)    Nothing in this Agreement shall prohibit direct or indirect transfers of
equity or other interests in a Holder or any Shares by the Holder to an
Affiliate of the Holder; provided, that a Transfer described in this sentence
shall be permitted only if, as a precondition to such Transfer, the transferee
agrees in a writing, reasonably satisfactory in form and substance to Parent, to
be bound by all of the terms of this Agreement.

2.2    Additional Purchases; Adjustments. The Holder agrees that any shares of
Company Common Stock and any other shares of capital stock or other equity of
the Company that the Holder purchases or otherwise acquires or with respect to
which the Holder otherwise acquires voting power after the execution of this
Agreement and prior to the Termination Date shall be subject to the terms and
conditions of this Agreement to the same extent as if they constituted the
Shares as of the date hereof, and the Holder shall promptly notify the Company
of the existence of any such after acquired Shares. In the event of any stock
split, stock dividend, merger, reorganization, recapitalization,
reclassification, combination, exchange of shares or the like of the capital
stock of the Company affecting the Shares, the terms of this Agreement shall
apply to the resulting securities.

 

2



--------------------------------------------------------------------------------

2.3    Unpermitted Transfers; Involuntary Transfers. Any Transfer or attempted
Transfer of any Shares in violation of this Article II shall, to the fullest
extent permitted by Law, be null and void ab initio. In furtherance of the
foregoing, the Holder hereby authorizes and instructs the Company to instruct
its transfer agent to enter a stop transfer order with respect to all of the
Shares. If any involuntary Transfer of any of the Holder’s Shares shall occur,
the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall take and
hold such Shares subject to all of the restrictions, liabilities and rights
under this Agreement, which shall continue in full force and effect until valid
termination of this Agreement.

ARTICLE III

AGREEMENT TO VOTE

3.1    Agreement to Vote. Prior to the Termination Date, the Holder irrevocably
and unconditionally agrees that it shall, at any meeting of the stockholders of
the Company (whether annual or special and whether or not an adjourned or
postponed meeting), however called, appear at such meeting or otherwise cause
the Shares to be counted as present thereat for purpose of establishing a quorum
and vote, or cause to be voted at such meeting, all Shares:

(a)    in favor of adoption of the Merger Agreement and approving any other
matters necessary for consummation of the transactions contemplated by the
Merger Agreement, including the Merger (the “Transaction Matters”); and

(b)    against (A) any agreement, transaction or proposal that relates to a
Company Competing Proposal or any other transaction, proposal, agreement or
action made in opposition to adoption of the Merger Agreement or in competition
or inconsistent with the Merger or matters contemplated by the Merger Agreement;
(B) any action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
or any of its Subsidiaries contained in the Merger Agreement or of the Holder
contained in this Agreement; (C) any action or agreement that would reasonably
be expected to result in (1) any condition to the consummation of the Merger set
forth in Article VII of the Merger Agreement not being fulfilled or (2) any
change to the voting rights of any class of shares of capital stock of the
Company (including any amendments to the Company’s Organizational Documents);
and (D) any other action that could reasonably be expected to impede, interfere
with, delay, discourage, postpone or adversely affect any of the transactions
contemplated by the Merger Agreement, including the Merger, or this Agreement.
Any attempt by the Holder to vote, consent or express dissent with respect to
(or otherwise to utilize the voting power of), the Shares in contravention of
this Section 3.1 shall be null and void ab initio. If the Holder is the
Beneficial Owner, but not the holder of record, of any Shares, the Holder agrees
to take all actions necessary to cause the holder of record and any nominees to
vote (or exercise a consent with respect to) all of such Shares in accordance
with this Section 3.1.

Notwithstanding anything herein to the contrary in this Agreement, this
Section 3.1 shall not require any Holder to be present (in person or by proxy)
or vote (or cause to be voted), any of the Shares to amend, modify or waive any
provision of the Merger Agreement in a manner that reduces the amount, changes
the form of the Merger Consideration payable, imposes any material restrictions
on or additional material conditions on the payment of the Merger Consideration,

 

3



--------------------------------------------------------------------------------

extends the Outside Date or otherwise adversely affects such Holder of the
Company (in its capacity as such) in any material respect. Notwithstanding
anything to the contrary in this Agreement, each Holder shall remain free to
vote (or execute consents or proxies with respect to) the Shares with respect to
any matter other than as set forth in Section 3.1(a) and Section 3.1(b) in any
manner such Holder deems appropriate, including in connection with the election
of directors of the Company.

3.2    Change in Company Recommendation. Notwithstanding anything to the
contrary herein, in the event that the Company Board makes a Company Change of
Recommendation in accordance with Section 6.3 of the Merger Agreement (the
“Trigger Event”), the obligations of the Holder under Section 3.1 above shall be
modified such that the number of Shares voted by the Holder in accordance with
Section 3.1 above that the Holder must vote as set forth in Section 3.1(a) and
Section 3.1(b) shall be equal to the sum of (rounded up to the nearest whole
share):

(a)    The number of Shares that would represent as of the time of the Trigger
Event thirty-four percent of the aggregate voting power of the outstanding
shares of Company Common Stock entitled to vote thereon; plus

(b)    The number of Shares the aggregate voting power of which, as a percentage
of the aggregate voting power of all Shares not covered by subsection (a) of
this Section 3.2, is equal to the Proportionate Percentage. The term
“Proportionate Percentage,” for purposes of this Agreement, means the percentage
of aggregate voting power with respect to all outstanding shares of Company
Common Stock held by stockholders of the Company (excluding the Holder), voting
in favor of approving the Transaction Matters. For example, if fifty percent of
the total aggregate voting power with respect to all outstanding shares of
Company Common Stock held by stockholders of the Company (excluding the Holder)
votes to approve the Transaction Matters, the Holder must vote fifty percent of
the aggregate voting power represented by all Shares not covered by subsection
(a) of this Section 3.2 to approve the Transaction Matters.

3.3    Proxy. The Holder hereby irrevocably appoints as its proxy and
attorney-in-fact, Parent and any person designated in writing by Parent, each of
them individually, with full power of substitution and resubstitution, to
consent to or vote the Shares as indicated in Section 3.1 above. The Holder
intends this proxy to be irrevocable and unconditional during the term of this
Agreement and coupled with an interest and will take such further action or
execute such other instruments as may be reasonably necessary to effect the
intent of this proxy, and hereby revokes any proxy previously granted by the
Holder with respect to the Shares (and the Holder hereby represents that any
such proxy is revocable). The proxy granted by the Holder shall be automatically
revoked upon the occurrence of the Termination Date and Parent may further
terminate this proxy at any time at its sole election by written notice provided
to the Holder.

ARTICLE IV

ADDITIONAL AGREEMENTS

4.1    Waiver of Appraisal Rights; Litigation. To the fullest extent permitted
by law, the Holder hereby irrevocably and unconditionally waives, and agrees not
to exercise, any rights of appraisal (including under Section 262 of the DGCL)
relating to the Merger that the Holder may

 

4



--------------------------------------------------------------------------------

have by virtue of the ownership of any Shares. The Holder further agrees not to
commence, join in, and agrees to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against Parent, Merger Sub, or the Company or any of their respective affiliates
and each of their successors or directors relating to the negotiation, execution
or delivery of this Agreement or the Merger Agreement or the consummation of the
transactions contemplated hereby or thereby, including any claim (a) challenging
the validity of, or seeking to enjoin the operation of, any provision of this
Agreement or the Merger Agreement (including any claim seeking to enjoin or
delay the Closing) or (b) alleging a breach of any fiduciary duty of the Company
Board in connection with the negotiation and entry into this Agreement, the
Merger Agreement or the transactions contemplated hereby or thereby, and hereby
irrevocably waives any claim or rights whatsoever with respect to any of the
foregoing.

4.2    Further Assurances. The Holder agrees that from and after the date hereof
and until the Termination Date, the Holder shall and shall cause its
Subsidiaries to take no action that would reasonably be likely to adversely
affect or delay the ability to perform its respective covenants and agreements
under this Agreement.

4.3    Fiduciary Duties. The Holder is entering into this Agreement solely in
its capacity as the record or Beneficial Owner of the Shares and nothing herein
is intended to or shall limit or affect any actions taken by any of the Holder’s
designees serving in his or her capacity as a director of the Company (or a
Subsidiary of the Company). The taking of any actions (or failures to act) by
the Holder’s designees serving as a director of the Company (in such capacity as
a director) shall not be deemed to constitute a breach of this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF HOLDER

5.1    Representations and Warranties. The Holder hereby represents and warrants
as follows:

(a)    Ownership. The Holder has, with respect to the Shares, and at all times
during the term of this Agreement will continue to have, Beneficial Ownership
of, good and valid title to and full and exclusive power to vote, issue
instructions with respect to the matters set forth in Article III, agree to all
of the matters set forth in this Agreement and to Transfer the Shares. The
Shares constitute all of the shares of Company Common Stock owned of record or
beneficially by the Holder as of the date hereof. Other than this Agreement,
(i) there are no agreements or arrangements of any kind, contingent or
otherwise, to which the Holder is a party obligating the Holder to Transfer or
cause to be Transferred to any person any of the Shares and (ii) no Person has
any contractual or other right or obligation to purchase or otherwise acquire
any of the Shares.

(b)    Organization; Authority. The Holder is a limited liability company duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of formation. The Holder has full power and authority and is duly
authorized to make, enter into and carry out the terms of this Agreement and to
perform its obligations hereunder. This Agreement has been duly and validly
executed and delivered by the Holder and (assuming due authorization, execution
and delivery by Parent) constitutes a valid and binding agreement of the Holder,
enforceable against the Holder in accordance with its terms (except in all cases
as such enforceability may be limited by Creditors’ Rights), and no other action
is necessary to authorize the execution and delivery by the Holder or the
performance of the Holder’s obligations hereunder.

 

5



--------------------------------------------------------------------------------

(c)    No Violation. The execution, delivery and performance by the Holder of
this Agreement will not (i) violate any provision of any Law applicable to the
Holder; (ii) violate any order, judgment or decree applicable to the Holder or
any of its Affiliates; or (iii) conflict with, or result in a breach or default
under, any agreement or instrument to which the Holder or any of its Affiliates
is a party or any term or condition of its certificate of formation, limited
liability company agreement or comparable Organizational Documents, as
applicable, except where such conflict, breach or default would not reasonably
be expected to, individually or in the aggregate, have an adverse effect on the
Holder’s ability to satisfy its obligations hereunder.

(d)    Consents and Approvals. The execution and delivery by the Holder of this
Agreement does not, and the performance of the Holder’s obligations hereunder,
require the Holder or any of its Affiliates to obtain any consent, approval,
authorization or permit of, or to make any filing with or notification to, any
person or Governmental Entity, except such filings and authorizations as may be
required under the Exchange Act.

(e)    Absence of Litigation. To the knowledge of the Holder, as of the date
hereof, there is no Proceeding pending against, or threatened in writing against
the Holder that would prevent the performance by the Holder of its obligations
under this Agreement or to consummate the transactions contemplated hereby or by
the Merger Agreement, including the Merger, on a timely basis.

(f)    Absence of Other Voting Agreements. Other than pursuant to Permitted
Encumbrances, none of the Shares is subject to any voting trust, proxy or other
agreement, arrangement or restriction with respect to voting, in each case, that
is inconsistent with this Agreement, except as disclosed in the Company SEC
Documents and as contemplated by this Agreement. None of the Shares is subject
to any pledge agreement pursuant to which the Holder does not retain sole and
exclusive voting rights with respect to the Shares subject to such pledge
agreement at least until the occurrence of an event of default under the related
debt instrument.

ARTICLE VI

MISCELLANEOUS

6.1    No Solicitation. The Holder agrees that it will not, and will cause its
affiliates not to, and will use commercially reasonable efforts to cause its and
their Representatives not to, directly or indirectly, take any of the actions
listed in clauses (i) - (v) of Section 6.3(b) of the Merger Agreement (without
giving effect to any amendment or modification of such clauses after the date
hereof). The Holder shall, and shall cause its affiliates to, and shall use its
commercially reasonable efforts to cause its and their Representatives to,
immediately cease, and cause to be terminated, any discussions or negotiations
conducted before the date of this Agreement with any Person other than Parent
with respect to any inquiry, proposal or offer that constitutes, or would
reasonably be expected to lead to, a Company Competing Proposal. In addition,
the Holder agrees to be subject to Section 6.3(c) of the Merger Agreement
(without giving effect to any amendment or modification of such clauses after
the date hereof) as if the Holder were the “Company” thereunder. Notwithstanding
the foregoing, to the extent the Company complies with its

 

6



--------------------------------------------------------------------------------

obligations under Section 6.3 of the Merger Agreement and participates in
discussions or negotiations with a Person regarding a Company Competing
Proposal, Holder and/or any of its Representatives may engage in discussions or
negotiations with such Person to the extent that the Company can act under
Section 6.3 of the Merger Agreement.

6.2    Non-Recourse. This Agreement may only be enforced against, and any claim
or cause of action based upon, arising out of, or related to this Agreement or
the transactions contemplated by this Agreement may only be brought against, the
entities that are expressly named as parties hereto and then only with respect
to the specific obligations set forth herein with respect to such party. Except
to the extent a named party to this Agreement (and then only to the extent of
the specific obligations undertaken by such named party in this Agreement and
not otherwise), no past, present or future director, manager, officer, employee,
incorporator, member, partner, equityholder, Affiliate, agent, attorney,
advisor, consultant or Representative or Affiliate of any of the foregoing shall
have any liability (whether in contract, tort, equity or otherwise) for any one
or more of the representations, warranties, covenants, agreements or other
obligations or liabilities of or made under this Agreement (whether for
indemnification or otherwise) or of or for any claim based on, arising out of,
or related to this Agreement or the transactions contemplated by this Agreement.

6.3    No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to the Shares. All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to the
Holder, and Parent shall not have any authority to manage, direct, restrict,
regulate, govern or administer any of the policies or operations of the Company
or exercise any power or authority to direct the Holder in the voting or
disposition of any Shares, except as otherwise expressly provided herein.

6.4    Disclosure. The Holder consents to and authorizes the publication and
disclosure by the Company and Parent of the Holder’s identity and holding of
Shares, and the terms of this Agreement (including, for avoidance of doubt, the
disclosure of this Agreement), in any press release, the Registration Statement,
including the Joint Proxy Statement, as applicable, and any other disclosure
document required in connection with the Merger Agreement, the Merger and the
transactions contemplated by the Merger Agreement.

6.5    Termination. This Agreement shall terminate at the earlier of (i) the
date the Merger Agreement is validly terminated in accordance with its terms or
(ii) the Effective Time (such date, the “Termination Date”). Neither the
provisions of this Section 6.5 nor the termination of this Agreement shall
relieve (x) any party hereto from any liability of such party to any other party
incurred prior to such termination or (y) any party hereto from any liability to
any other party arising out of or in connection with a breach of this Agreement.
Nothing in the Merger Agreement shall relieve the Holder from any liability
arising out of or in connection with a breach of this Agreement.

6.6    Amendment. This Agreement may not be amended, modified or supplemented in
any manner, whether by course of conduct or otherwise, except by an instrument
in writing specifically designated as an amendment hereto, signed on behalf of
each of the Holder, Parent and the Company.

 

7



--------------------------------------------------------------------------------

6.7    Reliance. The Holder understands and acknowledges that Parent, Merger Sub
and the Company are entering into the Merger Agreement in reliance upon such
Holder’s execution and delivery of this Agreement.

6.8    Extension; Waiver. At any time prior to the Effective Time, the the
parties may, to the extent legally allowed:

(a)    extend the time for the performance of any of the obligations or acts of
the other party hereunder;

(b)    waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered pursuant hereto; or

(c)    waive compliance with any of the agreements or conditions of the other
party contained herein;

provided, that, in each case, such waiver is made in writing and signed by the
party (or parties) against whom the waiver is to be effective.

Notwithstanding the foregoing, no failure or delay by the Company or Parent in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise of any
other right hereunder. No agreement on the part of a party to any such extension
or waiver shall be valid unless set forth in an instrument in writing signed on
behalf of such party. No waiver by any of the parties hereto of any default,
misrepresentation or breach of representation, warranty, covenant or other
agreement hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent default, misrepresentation or breach or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.

6.9    Expenses. All fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees or expenses, whether or not the Merger is consummated.

6.10    Notices. All notices, requests and other communications to any party
under, or otherwise in connection with, this Agreement shall be in writing and
shall be deemed to have been duly given (a) if delivered in person; (b) if
transmitted by facsimile (but only upon confirmation of transmission by the
transmitting equipment); (c) if transmitted by electronic mail (“e-mail”) (but
only if confirmation of receipt of such e-mail is requested and received;
provided, that each notice party shall use reasonable best efforts to confirm
receipt of any such email correspondence promptly upon receipt of such request);
or (d) if transmitted by national overnight courier, in each case as addressed
as follows:

if to the Holder, to:

Q-Jagged Peak Energy Investment Partners, LLC

Prior to or on November 1, 2019:

1401 McKinney St, Suite 27000

Houston, Texas 77010

 

8



--------------------------------------------------------------------------------

  After October 31, 2019:      800 Capitol St, Suite 3600      Houston, Texas
77002   

    Attention:    General Counsel     Facsimile:    713-452-2020     E-mail:   
generalcounsel@quantumep.com

and

  

if to Parent, to:

    

  Parsley Energy, Inc.

  303 Colorado Street, Suite 3000

       Austin, Texas 78701   

    Attention:    General Counsel     E-mail:    CRoberts@parsleyenergy.com

With a copy (which shall not constitute notice) to:

    Kirkland & Ellis LLP     609 Main Street, Suite 4700     Houston, Texas
77002     Attention:    Sean T. Wheeler, P.C.      Douglas E. Bacon, P.C.     
Kim Hicks     E-mail:    sean.wheeler@kirkland.com     
douglas.bacon@kirkland.com      kim.hicks@kirkland.com

if to the Company to:

    Jagged Peak Energy Inc.     1401 Lawrence Street, Suite 1800     Denver,
Colorado 80202     Attention:    General Counsel     E-mail:   
chumber@jaggedpeakenergy.com

With a copy (which shall not constitute notice) to:

 

  Vinson & Elkins LLP

  1001 Fannin, Suite 2500

    Houston, Texas 77002     Attention:    Stephen M. Gill     Facsimile:   
(713) 615-5956     E-mail:    sgill@velaw.com

 

9



--------------------------------------------------------------------------------

6.11    Interpretation. The parties have participated jointly in negotiating and
drafting this Agreement. In the event that an ambiguity or a question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement. When a reference is made in this Agreement to Articles or
Sections, such reference shall be to an Article or Section of this Agreement
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” References to “the date hereof” shall mean the
date of this Agreement. As used in this Agreement, the “knowledge” of the Holder
means the actual knowledge of any officer of Holder after due inquiry, and the
“knowledge” of Parent means the actual knowledge of any of the officers of
Parent listed on Section 1.1 of the Parent Disclosure Letter after due inquiry.
As used herein, (a) “business day” means any day other than a Saturday, a Sunday
or a day on which banks in New York, New York are authorized by Law or executive
order to be closed, (b) the term “person” means any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, Governmental
Entity or other entity of any kind or nature, and (c) an “Affiliate” mean with
respect to any Person, any other Person directly or indirectly, controlling,
controlled by, or under common control with, such Person, through one or more
intermediaries or otherwise; provided, however, that solely for purposes of this
Agreement, notwithstanding anything to the contrary set forth herein, neither
the Company nor any of its Subsidiaries shall be deemed to be a Subsidiary or
Affiliate of the Holder; provided, further, that, for the avoidance of doubt,
any member of the Holder shall be deemed an Affiliate the Holder; and provided,
further, that an Affiliate of the Holder shall include any investment fund,
vehicle or holding company of which the Holder or an affiliate thereof serves as
the general partner, managing member or discretionary manager or advisor; and
provided, further, that, notwithstanding the foregoing, an Affiliate of the
Holder shall not include any portfolio company or other investment of the Holder
or any Affiliate of the Holder.

6.12    Counterparts. This Agreement may be executed in two or more
counterparts, including via facsimile or email in “portable document format”
(“.pdf”) form transmission, all of which shall be considered one and the same
agreement and shall become effective when two or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.

6.13    No Partnership, Agency or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture, any like
relationship between the parties hereto or a presumption that the parties are in
any way acting in concert or as a group with respect to the obligations or the
transactions contemplated by this Agreement.

6.14    Entire Agreement. This Agreement (together with the Confidentiality
Agreement, the Merger Agreement, the Registration Rights Agreement and any other
documents and instruments executed pursuant hereto) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof.

 

10



--------------------------------------------------------------------------------

6.15    Governing Law; Venue; Waiver of Jury Trial.

(a)    THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT
OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE TO THIS AGREEMENT, OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

(b)    THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURT OF
CHANCERY OF THE STATE OF DELAWARE OR, IF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE OR THE DELAWARE SUPREME COURT DETERMINES THAT, NOTWITHSTANDING SECTION
111 OF THE DELAWARE GENERAL CORPORATIONS LAW, THE COURT OF CHANCERY DOES NOT
HAVE OR SHOULD NOT EXERCISE SUBJECT MATTER JURISDICTION OVER SUCH MATTER, THE
SUPERIOR COURT OF THE STATE OF DELAWARE AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE SOLELY IN CONNECTION WITH ANY
DISPUTE THAT ARISES IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE
PROVISIONS OF THIS AGREEMENT AND THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR
IN RESPECT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND HEREBY WAIVE,
AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR
INTERPRETATION OR ENFORCEMENT HEREOF OR ANY SUCH DOCUMENT THAT IT IS NOT SUBJECT
THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT
MAINTAINABLE IN SAID COURTS OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT
THIS AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS,
AND THE PARTIES IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION,
SUIT OR PROCEEDING SHALL BE HEARD AND DETERMINED EXCLUSIVELY BY SUCH A DELAWARE
STATE OR FEDERAL COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT
JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH
DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH
SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 6.10 OR IN
SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT
SERVICE THEREOF.

(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS

 

11



--------------------------------------------------------------------------------

AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 6.15.

6.16    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
party. Any purported assignment in contravention hereof shall be null and void.
Subject to the preceding sentence and except as set forth in Article II, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and permitted assigns.

6.17    Specific Performance. The parties agree that irreparable damage, for
which monetary damages would not be an adequate remedy, would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached by the parties. Prior to
the termination of this Agreement pursuant to Section 6.5, it is accordingly
agreed that the parties shall be entitled to an injunction or injunctions, or
any other appropriate form of specific performance or equitable relief, to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction, in each case in
accordance with this Section 6.17, this being in addition to any other remedy to
which they are entitled under the terms of this Agreement at Law or in equity.
Each party accordingly agrees not to raise any objections to the availability of
the equitable remedy of specific performance to prevent or restrain breaches or
threatened breaches of, or to enforce compliance with, the covenants and
obligations of such party under this Agreement, all in accordance with the terms
of this Section 6.17. Each party further agrees that no other party or any other
Person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 6.17, and each party irrevocably waives any right it may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument.

6.18    Severability. Each party agrees that, should any court or other
competent authority hold any provision of this Agreement or part hereof to be
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such other term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal or unenforceable, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner.
Except as otherwise contemplated by this Agreement, in response to an order from
a court or other competent authority for any party to take any action
inconsistent herewith or not to take an action consistent herewith or required
hereby, to the extent that a party took an action inconsistent with this
Agreement or failed to take action consistent with this Agreement or required by
this Agreement pursuant to such order, such party shall not incur any liability
or obligation unless such party did not in good faith seek to resist or object
to the imposition or entering of such order.

 

12



--------------------------------------------------------------------------------

6.19    Delivery by Facsimile or Electronic Transmission. This Agreement and any
signed agreement or instrument entered into in connection with this Agreement,
and any amendments or waivers hereto or thereto, to the extent signed and
delivered by means of a facsimile machine or by e-mail delivery of a “.pdf”
format data file, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this Agreement or any amendment hereto or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file as a
defense to the formation of a contract and each party hereto forever waives any
such defense.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed or caused this Agreement to be executed in counterparts, all as of
the day and year first above written.

 

PARSLEY ENERGY, INC. By:  

/s/ Matt Gallagher

Name:   Matt Gallagher Title:   President and Chief Executive Officer JACKAL
MERGER SUB, INC. By:  

/s/ Matt Gallagher

Name:   Matt Gallagher Title:   President and Chief Executive Officer

[Signature Page to the Voting and Support Agreement]



--------------------------------------------------------------------------------

HOLDER: Q-JAGGED PEAK ENERGY INVESTMENT PARTNERS, LLC By:  

/s/ S. Wil VanLoh, Jr.

Name:   S. Wil VanLoh, Jr. Title:   Authorized Person

[Signature Page to the Voting and Support Agreement]



--------------------------------------------------------------------------------

JAGGED PEAK ENERGY INC. By:  

/s/ James J. Kleckner

Name:   James J. Kleckner Title:   President and Chief Executive Officer

[Signature Page to the Voting and Support Agreement]